Case 1:17-cv-24666-UU Document 143 Entered on FLSD Docket 11/06/2019 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 17-24666-CIV-UNGARO/O’SULLIVAN

  MARCO WATTS,

        Plaintiff,

  v.

  CLUB MADONNA, INC., a Florida for-profit
  corporation, and LEROY C. GRIFFITH,

        Defendants.

  ______________________________/

                            REPORT AND RECOMMENDATION

        THIS MATTER is before the Court on the Plaintiff/Appellee’s Amended Motion

  for Attorney’s Fees (DE # 135, 10/7/19). This matter was referred to Chief United

  States Magistrate Judge John J. O’Sullivan by the Honorable Ursula Ungaro, United

  States District Court Judge for the Southern District of Florida pursuant to 28 U.S.C. §

  636(b). Having carefully considered the issues, the court file, and applicable law, the

  undersigned respectfully recommends that the Plaintiff/Appellee’s Amended Motion for

  Attorney’s Fees (DE # 135, 10/7/19) be GRANTED in part and DENIED in part in

  accordance with the following Report and Recommendation.

                                    BACKGROUND

        The plaintiff filed this action to establish overtime and minimum wage violations

  under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-216, and minimum

  wage damages under Fla. Stat. § 448.110 and Fla. Const. Art. 10 § 24 (“FMWA”). The

  defendants denied the violations, and raised affirmative defenses. The affirmative
Case 1:17-cv-24666-UU Document 143 Entered on FLSD Docket 11/06/2019 Page 2 of 8



  defenses included: (1) that the defendants did not willfully violate the FLSA; (2) that the

  defendants acted in good faith compliance with the FLSA; (3) that the individual

  defendant, LEROY C. GRIFFITH, was not an employer of the plaintiff; and (4) that the

  defendants paid the plaintiff all the money to which the plaintiff was entitled.

         The Court entered a Stipulated Final Judgment (DE # 97, 8/6/18) in this matter

  on August 6, 2018, in the amount of $29,268.40, which represented both actual and

  liquidated damages for unpaid wages under the FMWA. The Court entered Final

  Judgment (DE # 100, 8/17/18) in this matter the next day, on August 17, 2018, in the

  same monetary amount. This Court awarded attorney’s fees to the plaintiff as the

  prevailing party at the trial level in this matter. The case was appealed, and in an

  opinion dated August 8, 2019, the appellate court upheld the trial court’s grant of partial

  summary judgment in favor the plaintiff.

         The plaintiff filed the Plaintiff/Appellee’s Amended Motion for Attorney’s Fees

  (DE # 135, 10/7/19) on October 7, 2019. The defendants filed the

  Defendants/Appellants’ Response in Opposition to Plaintiff/Appellee’s Amended Motion

  for Attorneys’ Fees (DE # 142, 10/22/19) on October 22, 2019. The plaintiff filed his

  reply on October 7, 2019 (DE # 138, 10/7/19).1 The plaintiff seeks fees in the amount

  of $28,593.00 in this matter. This matter is ripe for adjudication.

                                      DISCUSSION

  I. Entitlement to Fees

         This case was a Fair Labor Standards Act (FLSA) 29 U.S.C. §§ 201-216 and a



         1
             The reply was filed the same day as the motion.

                                               2
Case 1:17-cv-24666-UU Document 143 Entered on FLSD Docket 11/06/2019 Page 3 of 8



  minimum wage damages, Fla. Stat. §448.110, case. As the prevailing party at the trial

  court level, the plaintiff was awarded fees pursuant to 29 U.S.C. §§ 216(b) and Florida

  Statutes §448.110(6)(c)(1). The plaintiff won on appeal and seeks fees in this matter

  as the prevailing appellate party.

  II. Amount of Fee Award

         Having determined that the plaintiff is entitled to an award of attorney’s fees

  incurred in connection with this lawsuit, the undersigned next addresses the appropriate

  amount of that fee award. In calculating a reasonable attorney’s fee award, the court

  must consider the number of hours reasonably expended on this litigation, together with

  the customary fee charged in this community for similar legal services. See Hensley v.

  Eckerhart, 461 U.S. 424, 103 S. Ct. 1933 (1983); Loranger v. Stierheim, 10 F.3d 776

  (11th Cir. 1994). These two figures are then multiplied together, resulting in a sum

  commonly referred to as the “lodestar”. Under certain circumstances, the lodestar may

  be adjusted in order to reach a more appropriate attorney’s fee. See Blum v. Stenson,

  465 U.S. 886, 888, 104 S. Ct. 1541, 1544 (1984).

         A. Reasonable Hourly Rate

         The Court must first evaluate the plaintiff’s requested fee in terms of the

  appropriate hourly rate. In order to determine a reasonable and proper fee award, the

  court must consider the number of hours expended on the case together with the

  customary hourly fees charged in this community for similar services. See Norman v.

  Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). The

  Supreme Court has held that a reasonable hourly rate is to be measured by “prevailing



                                               3
Case 1:17-cv-24666-UU Document 143 Entered on FLSD Docket 11/06/2019 Page 4 of 8



  market rates in the relevant community.” Blum, 465 U.S. at 895. In determining the

  prevailing market rates the Court should consider several factors including “the

  attorney’s customary fee, the skill required to perform the legal services, the attorney’s

  experience, reputation and ability, the time constraints involved, preclusion of other

  employment, contingency, the undesirability of the case, the attorney’s relationship to

  the client, and awards in similar cases.” Mallory v. Harkness, 923 F. Supp. 1546, 1555

  (S.D. Fla. 1996) (citing Dillard v. City of Elba, 863 F. Supp. 1550, 1552 (M.D. Ala.

  1993)).

         Generally, acceptable proof of the market rate may be comprised of testimony

  and direct evidence from other legal practitioners in the relevant legal community who

  are familiar with the type of legal service provided and the prevailing market rate for

  such work. Norman, 836 F.2d at 1299. Furthermore, the court may make a fee award

  based on its own experience where documentation and testimony are inadequate or the

  fees claimed seem expanded. Id. at 1303 (citing Davis v. Bd. of Sch. Comm’rs of

  Mobile Cnty., 526 F.2d 865, 868 (5th Cir. 1976)).

         The plaintiff requests an hourly rate of $450.00 per hour for the following

  attorneys that worked on the matter: (1) Lowell J. Kuvin, admitted to practice in 2008,

  and almost exclusively practices in labor and employment law; and (2) Sundeep K.

  Mullick, admitted to practice law for over 20 years, and admitted to the Florida bar in

  2005. The defendants object to the plaintiff’s requested hourly rate for all attorneys and

  assert that the hourly rate be reduced. The Court may use its own experience in

  assessing the reasonableness of attorneys’ fees and may form an independent



                                               4
Case 1:17-cv-24666-UU Document 143 Entered on FLSD Docket 11/06/2019 Page 5 of 8



  judgment either with or without witnesses. Norman, 836 F.2d at 1299. Consistent with

  the Court’s finding in awarding fees at the trial level, the Court finds that, although the

  attorneys who performed work in this matter are skilled attorneys, an hourly rate of

  $450.00 is excessive for the attorneys in this matter, and a rate of $400.00 an hour for

  each attorney is appropriate.

         B. Reasonable Number of Hours Expended

         The Court must next evaluate the plaintiff’s requested fees for reasonableness in

  terms of the total hours expended by the plaintiffs’ counsel. The plaintiff requests 7.74

  hours for Mr. Kuvin, and 55.80 hours for Mr. Mullick. The defendants argue that the

  requested fees should be reduced because the hours expended by the plaintiff’s

  attorneys are excessive and unreasonable.

         The Court should exclude from the fees award compensation hours that are

  “excessive, redundant or otherwise unnecessary.” Norman, 836 F.2d at 1301 (quoting

  Hensley, 461 U.S. at 434). The Court may determine a reasonable award based on its

  own experience. Norman, 836 F.2d at 1303. The burden rests on the plaintiff to submit

  a request for fees that will enable the court to determine what time was reasonably

  expended. Loranger v. Stierheim, 10 F.3d 776, 782 (11th Cir. 1994). The plaintiff

  submitted a significant amount of supporting material regarding the reasonable hours

  expended on the appeal in this matter. The undersigned opined earlier in this report

  and recommendation that the hourly rates of the attorneys should be reduced to

  $400.00 per hour. This would result in: (1) 7.74 hours for Mr. Kuvin at a rate of $400.00

  per hour for a total of $3,096.00; and (2) 55.80 hours for Mr. Mullick at a rate of $400.00



                                                5
Case 1:17-cv-24666-UU Document 143 Entered on FLSD Docket 11/06/2019 Page 6 of 8



  per hour for a total of $22,320.00. The total sum of all of the aforementioned charges is

  $25,416.00. Accordingly, the request by the plaintiff for $28,593.00 in fees should be

  reduced to $25,416.00.

         This Court must exercise independent judgment when reviewing a claim for

  hours reasonably expended. See Norman, 836 F.2d at 1301-02. Hours deemed to be

  “excessive, redundant, or otherwise unnecessary” should be excluded. Id. “Attorneys

  who anticipate making a fee application must maintain contemporaneous, complete and

  standardized time records which accurately reflect the work done by each attorney.”

  Nat’l Ass’n. of Concerned Veterans v. Sec’y of Def., 675 F.2d 1319, 1327 (D.C. Cir.

  1982). It is necessary for attorneys to identify the subject matter of his/her time

  expenditures. Hensley, 461 U.S. at 437. If there is inadequate documentation or if the

  court finds a claim for hours to be “excessive or unnecessary”, the court may reduce the

  number of hours for which fees will be awarded. Florida Patient’s Comp. Fund v. Rowe,

  472 So.2d 1145, 1150 (Fla. 1985); see also Loper v. New York City Police Dep’t, 853

  F.Supp. 716, 721 (S.D.N.Y. 1994) (“where adequate contemporaneous records have

  not been kept, the court should not award the full amount requested”). “If the court

  concludes that the number of claimed hours is excessive, it may engage in ‘an

  across-the-board cut,’ so long as it provides adequate explanation for the decrease.”

  Galdames v. N & D Inv. Corp., 432 F. App’x 801, 806 (11th Cir. 2001). Furthermore, the

  “[p]laintiff’s success, or lack thereof, is an important consideration and can result in a

  conclusion that the lodestar amount must be reduced.” Id. at 808.

         The defendants assert that the approximately 30 hours Mr. Mullick spent in



                                                6
Case 1:17-cv-24666-UU Document 143 Entered on FLSD Docket 11/06/2019 Page 7 of 8



  drafting the plaintiff’s responsive brief and the 20 hours he spent researching were both

  excessive. The defendants further assert that Mr. Kuvin’s approximately 8 hours of

  work was duplicative. The defendants do not point to any particular entry which they

  believe is excessive.

          The undersigned has reviewed the plaintiff’s hours and finds that the requested

  hours are reasonable and that the plaintiff should recover for all of the time requested.

  The plaintiff should be awarded $25,416.00 in attorneys fees.

                                    RECOMMENDATION

          In accordance with the foregoing, the undersigned respectfully recommends that

  the Plaintiff/Appellee’s Amended Motion for Attorney’s Fees (DE # 135, 10/7/19) be

  GRANTED in part and DENIED in part and the plaintiff be awarded $25,416.00 in

  fees.

          The parties will have fourteen (14) days from the date of being served with a

  copy of this Report and Recommendation within which to file written objections, if any,

  with the Honorable Ursula Ungaro, United States District Judge. Failure to file

  objections timely shall bar the parties from a de novo determination by the District

  Judge of an issue covered in the Report and shall bar the parties from attacking on

  appeal unobjected-to factual and legal conclusions contained in this Report except

  upon grounds of plain error if necessary in the interest of justice. See 28 U.S.C. §

  636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790,

  794 (1989); 11th Cir. R. 3-1 (2016).

          RESPECTFULLY SUBMITTED at the United States Courthouse in Miami,



                                               7
Case 1:17-cv-24666-UU Document 143 Entered on FLSD Docket 11/06/2019 Page 8 of 8



  Florida, this 6th day of November 2019.



                                   JOHN J. O’SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                            8
